JOHNSON, Judge.
Appellant herein, plaintiff below, seeks reversal of a final summary judgment in favor of defendant-appellee. After consideration of the pleadings, the affidavit of plaintiff, the depositions of two physicians taken on behalf of each of the parties, and the motions for summary judgment filed by both parties, the trial court granted appellee’s motion, holding that appellant is not entitled to recover any further benefits under his insurance policy due to the fact that his disability did not result solely from accidental bodily injury occurring subsequent to the effective date of the policy.
We have carefully examined the record on appeal and the briefs submitted by the parties. Upon our consideration thereof, we conclude that the record does not reflect any genuine issues of material fact which stand in the way of judgment as a matter of law, and the entry of summary judgment in appellee’s behalf was proper. The trial court had before it the depositions of two physicians, who had previously treated appellant, concerning the nature and cause of appellant’s present disability. The testimony of each physician corroborated the other to the effect that *120appellant’s present disability and problems all relate back to his 1963 surgery for a disc disease. Thus, we find that the trial court was correct in entering summary judgment for appellee on the basis that appellant’s present disability did not result solely from accidental bodily injury occurring subsequent to the effective date of the policy — February 24, 1965.
Affirmed.
BOYER, Acting C. J., and McCORD, J., concur.